Citation Nr: 0839349	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
ankle tendonitis.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel





REMAND

The veteran had active military service from October 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

I.  Right ankle tendonitis

In a rating decision dated in September 1997 the RO granted 
service connection for right ankle tendonitis with an 
evaluation of 10 percent effective April 1997.  A January 
1998 rating decision applied an earlier effective date of 
June 10, 1996.  The veteran seeks a rating in excess of 10 
percent and maintains that his right ankle condition has 
gotten progressively worse and "severely limits" his 
mobility.

VA treatment records dating from July 2000 include a July 
2003 examination of, in pertinent part, the right ankle.  
During the examination the veteran reported that any motion 
or weight bearing activities in the right ankle were 
extremely painful and that the ankle tended to swell at the 
end of the day.  Physical examination of the right ankle 
found as follows:

Tenderness along the peroneal tendon at 
the insertion up to the lateral 
malleolus posterior.  Soft tissue 
swelling noted in this area.  Slight 
decreased ROM (range of motion) 
secondary to pain with anterior rotation 
but inadversion.  Eversion is also a 
little tender along the lateral side of 
the ankle.  No joint effusion is noted 
at this time.  Full plantar flexion.  
Dorsiflexion is noted.  

Diagnosis was "right ankle peroneal tendonitis."

The veteran was accorded a fee basis medical examination in 
July 2004.  During the examination he reported that he has 
had right ankle tendonitis since 1982 and that it was due to 
an injury incurred during running exercises.  Physical 
examination found dorsiflexion to 20 degrees with pain on the 
right and left; plantar flexion to 45 degrees with pain on 
the right and left; range of motion was limited by pain, but 
not by fatigue, weakness, lack of endurance or 
incoordination.  An accompanying MRI of the right ankle 
showed no fracture or subluxation with the physician noting 
"no significant arthritic change."  Diagnosis was "right 
ankle tendonitis."  

In evaluating a service-connected disability, VA must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  As the examiner did 
not explain to what extent motion was limited by pain, the 
examination report is insufficient and another examination is 
warranted.

In addition to the foregoing, the Court has held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id. 

A letter from the RO dated in February 2004 did not apprise 
the veteran of the information and evidence necessary to 
establish his claim for increased rating for his service-
connected right ankle condition.  Since the veteran has 
maintained that his right ankle condition has worsened, 
notice must be issued on remand pursuant to Vazquez-Flores.  
Id.

II.  Back condition 

The veteran first filed a claim for service connection for a 
strained back in July 1996.  He stated that he was on base 
when he over-extended himself and was treated at the base 
hospital.  In October 1996, the RO denied service connection 
for a back condition based on the lack of diagnosis of or 
treatment for a back injury following separation.  

In January 2001 the veteran requested that his claim for 
service connection for a back condition be reopened.  VA 
treatment records dated in August 2000 show a diagnosis of 
"spondylolisthesis (a vertebral column condition)."  This 
request was denied in a September 2001 rating decision on the 
grounds that the evidence, while new, was not material to the 
issue of service connection.  A notice of disagreement was 
not filed, and the decision became final.  38 C.F.R. § 
3.104. 

In July 2003 the veteran requested that his claim for service 
connection for "lower back condition with sciatica 
(secondary to right knee, ankle, and foot condition)" be 
reopened.  VA treatment records dated in July 2003 show a 
diagnosis of "lower back strain with possible sciatica on 
the right side."  In a rating decision dated in July 2004 
the RO issued a decision denying service connection for a 
back condition on the grounds that the evidence submitted was 
not new and material.  The veteran has appealed.  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d (Fed. Cir. 
2008).  In this case, the veteran's current claim for service 
connection for a lower back condition with sciatica was 
diagnosed as "lower back strain."  There was a complete 
lack of any medical evidence showing a diagnosis of lower 
back strain at the time of the July 1996 and January 2001 
ratings.  Accordingly, the Board finds that the veteran's 
current claim, based on an actual medical diagnosis of lower 
back strain, taken alone, states a new claim.  Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  Therefore, the 
claim for service connection for a lower back condition with 
sciatica must be adjudicated as a new claim on the merits; 
new and material evidence is not required.

In addition to the foregoing, correspondence dated in April 
2006 from a private treating physician opined that the 
veteran's back condition is "due to an injury sustained in 
1982 and is therefore service related."  The Board notes 
that this newly submitted medical evidence was submitted 
directly to the Board without a waiver of RO jurisdiction.  
See 38 C.F.R. § 20.1304(c).  As this evidence pertains to the 
appealed issues and as the case must be remanded to obtain 
additional evidence, the RO must issue a supplemental 
statement of the case pursuant to 38 C.F.R. § 19.31 on 
remand.  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83. 

The veteran should be accorded a compensation and pension 
(C&P) back examination to address the etiology of all back 
disorders present.  38 C.F.R. § 3.327.  The Board also notes 
that the veteran receives health care through VA.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
February 23, 2005 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159, and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The 
notice must include a statement 
notifying the veteran of the evidence 
needed to substantiate his claim for a 
higher rating for right ankle 
tendonitis and of the evidence that VA 
would obtain and of the evidence that 
he should submit, or request assistance 
in obtaining, from VA.  Notice should 
also include rating criteria of 
Diagnostic Code 5271.

2.  Request medical records from the 
Augusta, Georgia VAMC dating from 
February 23, 2005, to the present.  If 
no further treatment records exist, the 
claims file should be documented 
accordingly.

Also attempt to obtain any other 
evidence that is identified as relevant 
by the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

3.  The veteran should be accorded the 
appropriate examination for right ankle 
tendonitis.  The report of examination 
should include a detailed account of all 
manifestations of right ankle tendonitis 
found to be present and any functional 
loss due to pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint in accordance with DeLuca v. Brown, 
8 Vet. App. 202 (1995).  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

4.  Schedule the veteran for an 
appropriate examination regarding his 
claim for service connection for a back 
disorder.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to set forth the diagnosis for 
any low back condition found and opine as 
to whether any diagnosed condition is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability or 
greater) related to active military 
service.  A complete rationale for all 
opinions proffered must be set forth in 
the report provided.

5.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the veteran and his 
representative MUST be furnished a 
supplemental statement of the case, which 
considers the evidence submitted by the 
veteran directly to the Board, in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
